     Case 1:21-cv-00642-SJB ECF No. 6, PageID.101 Filed 08/23/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

NATHANIEL JENKINS,

                      Plaintiff,                     Case No. 1:21-cv-642

v.                                                   Honorable Sally J. Berens

MUNSON HEALTHCARE MANISTEE
HOSPITAL,

                      Defendant.
____________________________/

                          OPINION DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

       This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. Plaintiff

seeks leave to proceed in forma pauperis (ECF No. 3), and he has consented to proceed before the

undersigned (ECF No. 5). Because Plaintiff has filed at least three lawsuits that were dismissed

as frivolous, malicious or for failure to state a claim, he is barred from proceeding in forma

pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the $402.00 civil action

filing fees applicable to those not permitted to proceed in forma pauperis.1 This fee must be paid

within 28 days of this opinion and accompanying order. If Plaintiff fails to pay the fee, the Court

will order that this case be dismissed without prejudice. Even if the case is dismissed, Plaintiff




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to
collect a miscellaneous administrative fee of $52.00. 28 U.S.C. § 1914(b);
https://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.      The
miscellaneous administrative fee, however, “does not apply to applications for a writ of habeas
corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.102 Filed 08/23/21 Page 2 of 9




must pay the $402.00 filing fees in accordance with In re Alea, 286 F.3d 378, 380–81 (6th Cir.

2002).

                                              Discussion

         The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (1996),

which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s request

for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the PLRA was

“aimed at the skyrocketing numbers of claims filed by prisoners–many of which are meritless–and

the corresponding burden those filings have placed on the federal courts.” Hampton v. Hobbs, 106

F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic incentives to prompt

a prisoner to “stop and think” before filing a complaint. Id. For example, a prisoner is liable for

the civil action filing fee, and if the prisoner qualifies to proceed in forma pauperis, the prisoner

may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b). The constitutionality

of the fee requirements of the PLRA has been upheld by the Sixth Circuit. Id. at 1288.

         In addition, another provision reinforces the “stop and think” aspect of the PLRA by

preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
         or proceeding under [the section governing proceedings in forma pauperis] if the
         prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
         facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
         which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in Section 1915(g), is express

and unequivocal. The statute does allow an exception for a prisoner who is “under imminent

danger of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-


                                                    2
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.103 Filed 08/23/21 Page 3 of 9




strikes rule against arguments that it violates equal protection, the right of access to the courts, and

due process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v.

Yaklich, 148 F.3d 596, 604–06 (6th Cir. 1998).

         Plaintiff has been an active litigant in the federal courts in Michigan. In at least three of

Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were frivolous,

malicious, and/or failed to state a claim. See Jenkins v. Pandya, No. 1:95-cv-865 (W.D. Mich.

Jan. 4, 1996); Jenkins v. Calley, No. 4:95-cv-59 (W.D. Mich. June 27, 1995); Jenkins v. Pandya,

No. 1:94-cv-182 (W.D. Mich. May 25, 1994). Although the dismissals were entered before

enactment of the PLRA on April 26, 1996, the dismissals nevertheless count as strikes. See Wilson,

148 F.3d at 604. Additionally, Plaintiff has been denied leave to proceed in forma pauperis on

multiple occasions because he has three strikes. See Jenkins v. Washington et al., No. 2:21-cv-151

(W.D. Mich. July 7, 2021); Jenkins v. Munson Healthcare Manistee Hosp., No. 1:21-cv-388 (W.D.

Mich. June 23, 2021)2; Jenkins v. Davids, et al., No. 1:21-cv-394 (W.D. Mich. May 20, 2021);

Jenkins v. Weston, No. 1:99-cv-243 (W.D. Mich. Aug. 26, 1999); Jenkins v. Tyszkiewicz, No. 1:99-

cv-147 (W.D. Mich. Apr. 28, 1999); Jenkins v. Frentner, No. 1:96-cv-797 (W.D. Mich. June 5,

1997).

         Moreover, Plaintiff’s allegations do not fall within the “imminent danger” exception to the

three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following general

requirements for a claim of imminent danger:

         In order to allege sufficiently imminent danger, we have held that “the threat or
         prison condition must be real and proximate and the danger of serious physical
         injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
         796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s


2
  The Court notes that the instant complaint is nearly identical to the complaint filed in Case No.
1:21-cv-388, in which the Court denied leave to proceed in forma pauperis under the three-strikes
rule.
                                                   3
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.104 Filed 08/23/21 Page 4 of 9




       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797–98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

       In addition to a temporal requirement, we have explained that the allegations must
       be sufficient to allow a court to draw reasonable inferences that the danger exists.
       To that end, “district courts may deny a prisoner leave to proceed pursuant to §
       1915(g) when the prisoner’s claims of imminent danger are conclusory or
       ridiculous, or are clearly baseless (i.e. are fantastic or delusional and rise to the level
       of irrational or wholly incredible).” Rittner, 290 F. App’x at 798 (internal quotation
       marks and citations omitted); see also Taylor, 508 F. App’x at 492 (“Allegations
       that are conclusory, ridiculous, or clearly baseless are also insufficient for purposes
       of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

       The instant case is one of two filed by Plaintiff simultaneously. In this case, Plaintiff sues

Munson Healthcare Manistee Hospital. In Jenkins v. McLearon et al., No. 1:21-cv-641 (W.D.

Mich.), Plaintiff sues twelve medical providers at Munson Healthcare Manistee Hospital. Both

complaints involve Plaintiff’s treatment at the hospital on July 29 and 30, 2019.

       Plaintiff alleges that, on July 29, 2019, he was taken from his prison to the Munson

Healthcare Manistee Hospital. According to the complaint, Plaintiff arrived unconscious. He

allegedly was placed on the floor of a room for several hours. Plaintiff contends that Defendant

hospital attempted to “dump” him at a Lansing hospital. (Compl., ECF No. 1, PageID.3.) When




                                                   4
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.105 Filed 08/23/21 Page 5 of 9




the Lansing hospital refused to accept the transfer,3 Plaintiff allegedly was “gutted . . . like a fish”

without his consent for any sort of treatment. (Compl., ECF No. 1, PageID.4.) Plaintiff also

contends that the hospital delayed examining and testing him. Plaintiff alleges that Defendant’s

actions amounted to a concerted racist attempt to kill him.

        Plaintiff does not describe his medical condition in his complaint. He does, however,

reference his medical records of the event, some of which are attached to his complaint in Case

No. 1:21-cv-641. According to those records, in July 2019, Plaintiff suffered a perforated gastric

or duodenal ulcer, pancreatitis, and a moderate to large amount of abdominal and pelvic ascites.4

When transfer to Lansing was ruled out, Defendant Dr. Bennett of the general surgery department

was consulted and agreed to perform “damage control surgery.” (Ex. C to Compl., ECF No. 1-1,

PageID.8.) Based on Plaintiff’s complaint that he was “gutted like a fish,” the Court assumes that

Defendant Bennett performed the surgery.

        In his declaration in support of a finding of imminent danger, Plaintiff alleges that he is not

receiving medical treatment for “peritonitis and large amount of acites.” (ECF No. 2, PageID.7.)

He makes a conclusory allegation that the condition “could erupt at any given moment.” Id. He

also alleges that he has an “elevated left-liver lobe, thicken[ed] appendix and untreated

pancreatitis.” (ECF No. 2, PageID.7.) These allegations track language in a report of a CT scan

conducted on July 29, 2019. (1:21-cv-641, PageID.10–11.) In addition, Plaintiff alleges that he


3
  Plaintiff alleges in Case No. 1:21-cv-641 that the Lansing hospital refused to take him because
the transfer would have killed him. (1:21-cv-641, Compl., ECF No. 1, PageID.4.) The report of
the emergency physician, Defendant Dr. Flannigan, indicated that Lansing surgeons had refused
the transfer because the hospital lacked intensive care beds. (1:21-cv-641, Ex. C to Compl., ECF
No. 1-1, PageID.8.)
4
 “Ascites is free fluid in the peritoneal cavity. . . . Ascitic fluid can become infected (spontaneous
bacterial peritonitis), often with pain and fever.” Merkk Manual Professional Version,
https://www.merckmanuals.com/professional/hepatic-and-biliary-disorders/approach-to-the-
patient-with-liver-disease/ascites (visited Aug. 10, 2021).

                                                   5
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.106 Filed 08/23/21 Page 6 of 9




suffers from degenerative joint disease in his back and hips, but the Oaks Correctional Facility

(ECF) has not authorized him to have a cane, walker, or wheelchair, ostensibly because he is black.

(ECF No. 2, PageID.7.) He complains that ECF officials “fix the scales, they do not record my

true blood-pressure reading; everything concerning myself is downplayed so they can kill me at

this racist facility.” (Id.)

        Nothing in Plaintiff’s allegations or medical records suggests that his medical condition,

as described in the July 2019 CT-scan report, is the same now—two years later. Plaintiff also

makes no allegation that Defendant has been asked to treat him or oversee his medical care since

his emergency visit and surgery in 2019. Plaintiff’s conclusory allegation of imminent danger

from Defendant falls well short of meeting the requisite notice pleading standard of Rule 8 of the

Federal Rules of Civil Procedure. Vandiver, 727 F.3d at 585. The allegations concerning

Defendant’s own conduct therefore are insufficient to allow the Court to reasonably conclude that

Plaintiff was in imminent danger at the time he filed his complaint. Id.

        Instead, with respect to the ongoing and purportedly imminent lack of treatment, Plaintiff

alleges that he is in imminent danger from medical providers at ECF, not at Defendant Munson

Healthcare Manistee Hospital. Because the Defendant does not control Plaintiff’s care, it cannot

provide him any relief that would alleviate the alleged serious risk of physical injury. Plaintiff

therefore is not in imminent danger from Defendant. See Pettus v. Morgenthau, 554 F.3d 293, 297

(2d Cir. 2009) (seminal case, holding that there be some nexus between the imminent danger

alleged by the prisoner and the legal claims asserted in his complaint); Andrews v. Cervantes, 493

F.3d 1047, 1053–54 (9th Cir. 2007); Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Day

v. Maynard, 200 F.3d 665, 667 (10th Cir. 1999) (holding that a prisoner does not meet the

imminent-danger exception when he is no longer facing risk from the defendants he sues, because



                                                6
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.107 Filed 08/23/21 Page 7 of 9




he has since been transferred to a different prison); see also Pinson v. U.S. Dep’t of Justice, 964

F.3d 65, 71 (D.C. Cir. 2020) (holding that a nexus between the alleged imminent danger and the

claims raised is required to avoid the conclusion that, at the same time it established the three-

strikes rule, Congress intended to “‘engraft[] an open-ended exception that would eviscerate the

rule’”) (quoting Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (2d Cir. 2001)); Meyers v. Comm’r

of Soc. Sec. Admin., 801 F. App’x 90, 94–95 (4th Cir. 2020) (citing Pettus, inter alia, and holding

that “the better reading of the Imminent Danger Provision is that it requires a relationship between

the imminent danger alleged in the IFP application and the facts alleged and relief sought in the

underlying claim”); Ball v. Hummel, 577 F. App’x 96, 96 n.1 (3d Cir. 2014) (citing Pettus).

       Although the Sixth Circuit has yet specifically addressed whether the imminent-danger

exception requires a nexus between the danger and the allegations of the complaint, see Vandiver,

727 F.3d at 588 (declining to reach issue), this Court concurs with the uniform opinion of all seven

circuits that have addressed the issue: some nexus between the imminent danger and the claims

raised is required to protect the meaning of the entire provision. This nexus requirement does not

add a judicially created element to the statute. Instead, as the Pettus court recognized, a reading

of the statute that incorporates a nexus rule flows from the fundamental rule of statutory

construction requiring that a statute be read as a whole. 554 F.3d at 297. That rule of construction

has been regularly repeated by the Supreme Court:

       The meaning—or ambiguity—of certain words or phrases may only become
       evident when placed in context. . . . It is a “fundamental canon of statutory
       construction that the words of a statute must be read in their context and with a
       view to their place in the overall statutory scheme.”

FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132–33 (2000) (quoting Davis v. Mich.

Dep’t of Treasury, 489 U.S. 803, 809 (1989)), quoted in Nat’l Ass’n of Home Builders v. Defs. of




                                                 7
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.108 Filed 08/23/21 Page 8 of 9




Wildlife, 551 U.S. 644, 666 (2007); see also Clark v. Rameker, 573 U.S. 122, 131 (2014) (citing

Corley v. United States, 556 U.S. 303, 314 (2009)).

          An equally fundamental canon of statutory interpretation is that exceptions to a general

rule must be read narrowly. See Comm’r of Internal Revenue v. Clark, 489 U.S. 726, 739 (1989)

(“In construing provisions . . . in which a general statement of policy is qualified by an exception,

we usually read the exception narrowly in order to preserve the primary operation of the

provision.”). And from this last canon arises the related principle that exceptions must not be

interpreted so broadly as to swallow the rule. See Cuomo v. Clearing House Ass’n, L.L.C., 557

U.S. 519, 530 (2009) (rejecting an interpretation of a statutory exception that “would swallow the

rule”).

          As applied to Section 1915(g), the exception must be read in the context of the Prison

Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which was “aimed at

the skyrocketing numbers of claims filed by prisoners—many of which are meritless—and the

corresponding burden those filings have placed on the federal courts.” Hampton, 106 F.3d at 1286.

In addition, Section 1915(g) itself states that “[i]n no event shall a prisoner bring a civil action or

appeal . . .” if he has three strikes, unless his complaint alleges facts that fall within the narrow

exception in issue. 28 U.S.C. § 1915(g) (emphasis added); Pettus, 554 U.S. at 297. Interpreting

the statute without some link between the imminent danger alleged and the redress sought would

cause the exception to swallow the rule, permitting a prisoner to file as many lawsuits as he wishes

on any subject—as long as he can state that he is in imminent danger from something, even if that

something is unrelated to his claims and unrelated to a named defendant. Pettus, 554 F.3d at 297;

Pinson, 964 F.3d at 71. Such a reading of the statute would be inconsistent with the general rule

of statutory construction, which requires that exceptions to a rule be read narrowly, so as not to



                                                  8
    Case 1:21-cv-00642-SJB ECF No. 6, PageID.109 Filed 08/23/21 Page 9 of 9




undermine the general rule. Clark, 489 U.S. at 739; 2A Norman J. Singer, Statutes and Statutory

Construction, § 47.11 at 246–47 (6th ed. 2000) (“[W]here a general provision in a statute has

certain limited exceptions, all doubts should be resolved in favor of the general provision rather

than exceptions.”). Because Plaintiff’s allegations concerning the “imminent” danger he faces are

incapable of redress in the instant case against the named Defendant, Plaintiff cannot demonstrate

the requisite nexus. Permitting Plaintiff to proceed in forma pauperis based on allegations of

unrelated imminent danger would permit the exception to Section 1915(g) to swallow the rule.

       Therefore, Section 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has 28 days from the date of entry of this order to pay the civil action filing fees,

which total $402.00. When Plaintiff pays his filing fees, the Court will screen his complaint as

required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not pay the filing fees

within the 28-day period, this case will be dismissed without prejudice, but Plaintiff will continue

to be responsible for payment of the $402.00 filing fees.




Dated: August 23, 2021                                          /s/ Sally J. Berens
                                                               SALLY J. BERENS
                                                               U.S. Magistrate Judge



SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Bldg.
110 Michigan St., N.W.
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                  9
